Citation Nr: 0817479	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-17 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a tongue thrusting 
condition.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to August 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Robinette v. Brown, 8 Vet. App. 76 
(1995).

The veteran alleges that she has a tongue thrusting condition 
which was incurred in or aggravated by her service.

The veteran's service medical records include a May 1999 
enlistment examination report which reflects an 
"acceptable" dental examination and that she wore a 
retainer.  In a January 2005 report of medical assessment she 
denied having any dental problems.  However, in a June 2005 
report of medical assessment performed at separation the 
veteran complained of tongue thrusting.  It was noted that 
she had a history of tongue thrusting which caused her upper 
teeth to move forward.

The veteran underwent a VA examination in September 2005 
which noted that she had a diagnosis of tongue thrusting with 
pushing forward of the lower incisor teeth.  She wore braces 
in high school and had not recently seen a dentist or 
orthodontist for tongue thrusting.  On examination, the 
tongue appeared to be of normal size.  There were no obvious 
facial deformities.  Teeth were in otherwise good shape.  The 
impression was complaint of tongue thrusting with worsening 
of her bite status.  The examiner opined that tongue 
thrusting is primarily an orthodontic problem.  She did not 
appear to have any abnormalities of the tongue other than its 
proximity to the mandibular teeth.  The examiner recommended 
a dental or oral surgical consultation for further 
elucidation of the nature of the veteran's complaint.
Private medical records dated in June 2007 show the veteran's 
complaints of tongue thrusting were first addressed with a 
dentist two years prior.  Upon examination, the diagnoses 
were Angle Class I and "maxillo-mandibular incisal relation 
is edge-to-edge except right lateral area which is more 
normal."  There was no open bite at that time.  Full 
treatment with elastics to improve occlusion was recommended.  
In July 2007, essix appliances to stabilize the teeth were 
prescribed.  Accordingly, the Board finds that a remand for a 
medical examination, and etiological opinion and rationale is 
needed to determine whether any current tongue thrusting was 
incurred in or aggravated by the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any tongue thrusting.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinions:
    
    a)  Diagnose any current tongue 
thrusting condition.

b)  Is it at least as likely as not (50 
percent probability or more) that any 
current tongue thrusting is causally or 
etiologically related to the veteran's 
period of active service?

c)  Is any tongue thrusting condition a 
congenital or developmental disorder?

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

